DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 April 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Deura et al. (JP 2015-011941 A, “Deura”) in view of Tziovaras et al. (US 2003/0178739 A1, “Tziovaras”). It is noted that the disclosure of Deura is based off a machine translation of the reference included with this Office action.

    PNG
    media_image1.png
    326
    697
    media_image1.png
    Greyscale
[AltContent: textbox (Deura Fig. 27)]With respect to claim 1, Deura Fig. 27, shown below, discloses: a luminous phosphorescent layer 2; a plastic surface 1, i.e. a resin substrate; and a metal deposition film 3 ([0096]). The luminous phosphorescent layer 2 contains a pigment ([0057], [0061]) and thus corresponds to the colored layer presently claimed. As can be seen from Fig. 27, the phosphorescent layer 2, i.e. colored layer, is a continuous layer, i.e. is continuously formed. Deura discloses the metal deposition film 3 is a metal vapor 
Deura does not disclose wherein the metal deposition layer includes regions removed by irradiation with an infrared laser beam.
Tziovaras teaches a metallic layer is removed by a laser beam at the point where the beam strikes the metallic layer, creating an area through which light may pass by transmitted light (back-light) technology ([0015]).
Deura and Tziovaras are analogous inventions in the field of vehicle parts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metallic layer of Deura to have an area removed by a laser as taught by Tziovaras in order to provide a structure for use in back-light technology (Tziovaras, [0015]).
Regarding the removal of the metal layer by irradiation with an infrared laser beam, although Deura in view of Tziovaras does not disclose irradiation with an infrared laser beam, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Deura in view of Tziovaras meets the requirements of the claimed structure, Deura in view of Tziovaras clearly meets the requirements of the present claims.
Regarding the article being molded or the substrate being molded in a predetermined shape, although Deura in view of Tziovaras does not disclose the article being molded or molding the substrate in a predetermined shape, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Deura in view of Tziovaras meets the requirements of the claimed structure, Deura in view of Tziovaras clearly meets the requirements of the present claims.
With respect to claim 2, Deura discloses the phosphorescent layer, i.e. colored layer, includes a coloring pigment ([0057], [0061]) but does not disclose the color of the pigments. However, it would have been obvious to one of ordinary skill in the art to use any color pigment, including a black pigment, in order to provide a phosphorescent layer with desired color.
With respect to claim 7, Deura discloses the structure is used in a vehicle lamp component ([0001]), i.e. a vehicle part.
With respect to claim 8, Deura discloses the luminous material in the luminous phosphorescent layer, i.e. colored layer, is made from an acrylic resin ([0009]), which is identical to that of the present invention (see instant specification, [0042]). Given that Deura discloses an identical material for the colored layer as that of the present invention, then it is clear that the colored layer of Deura in view of Tziovaras would 
With respect to claim 9, there is no disclosure from Deura in view of Tziovaras of the width of the removed region. However, as the specification is silent with respect to unexpected result it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the removed region of Deura in view of Tziovaras based on routine experimentation, for the purpose of optimizing the operation of said removed region depending on desired end use. Such modifications would have been obvious to one of ordinary skill in the art, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
With respect to claim 10, Deura discloses the thickness of the metal deposition film is 40 nm to 120 nm ([0085]), which falls within the claimed range.
Claims 1-2, 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (JP 2013-159000 A, “Fujiwara”) in view of Fields et al. (US 6,287,672 B1, “Fields”). It is noted that the disclosure of Fujiwara is based off a machine translation of the reference included with this Office action.

    PNG
    media_image3.png
    357
    575
    media_image3.png
    Greyscale
[AltContent: textbox (Fujiwara Fig. 1)]With respect to claim 1, Fujiwara Fig. 1, shown below, discloses a metallic decorative sheet having: a coloring agent added adhesive layer 3; a second thermoplastic transparent resin layer 4; and a second metal layer 5 (Fujiwara, page 6, “DESCRIPTION OF SYMBOLS”). The second thermoplastic transparent resin layer 4 corresponds to the transparent resin substrate as presently claimed. The coloring agent added adhesive layer 3 corresponds to the colored layer presently claimed. As can be seen in Fig. 1, the coloring agent added adhesive layer 3 is a continuous layer and is formed on a surface of the transparent resin substrate opposite the surface the metal layer is formed on, and is in direct contact with the transparent resin layer. Similarly, the second metal layer 5 is formed on a surface of the transparent resin layer and is in direct contact with the transparent resin layer. While there is no explicit disclosure that the coloring agent added adhesive layer 3, i.e. colored layer, is configured to transmit infrared rays, Fujiwara discloses the entire film has a total light transmittance of 20 to 60% (Abstract); therefore, it is clear that layer 3 would necessarily inherently be configured to transmit some amount of infrared rays. Fujiwara additionally discloses the structure is molded (Fujiwara, page 2, “The present invention relates to…a resin molded 
Fujiwara does not disclose wherein the metal deposition layer includes regions removed by irradiation with an infrared laser beam.
Fields teaches discontinuous metal layers retain their desired optical properties better than continuous metal films, which tend to fracture (Col. 1, lines 38-42).
Fujiwara and Fields are analogous inventions in the field of laminates having metallic layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metallic layer of Fujiwara to be discontinuous as taught by Fields in order to provide a metal layer with desired optical properties which does not fracture (Fields, Col. 1, lines 38-42).
Regarding the removal of the metal layer by irradiation with an infrared laser beam, although Fujiwara in view of Fields does not disclose irradiation with an infrared laser beam, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi
Therefore, absent evidence of criticality regarding the presently claimed process and given that Fujiwara in view of Fields meets the requirements of the claimed structure, Fujiwara in view of Fields clearly meets the requirements of the present claims.
With respect to claim 2, Fujiwara discloses the use of coloring agents including pigments and dyes, and that by selecting the coloring agent, flip flop effects of various hues can be realized (Fujiwara, page 4, “As such a coloring agent, a pigment, a dye and the like can be mentioned. By selecting this coloring agent, flip flop effects of various hues can be realized.”). Therefore, it would have been obvious to one of ordinary skill in the art to choose any color pigment, including black, to achieve the desired hue.
With respect to claim 7, Fujiwara discloses the structure is used in automobile interiors and exteriors (Fujiwara, page 2, “The present invention relates to automobile interior and exterior…”).
With respect to claim 9, there is no disclosure from Fujiwara in view of Fields of the width of the removed region. However, as the specification is silent with respect to unexpected result it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the removed region of Fujiwara in view of Fields based on routine experimentation, for the purpose of optimizing the operation of said removed region depending on desired end use. Such modifications would have been obvious to one of ordinary skill in the art, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
With respect to claim 11, Fujiwara discloses the thickness of the colorant-added adhesive layer, i.e. colored layer, is 2 µm to 20 µm (Fujiwara, page 4, “At this time, the thickness of the colorant-added adhesive layer 3 is usually 2 µm or more and 20 µm or less.”), which overlaps with the claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the thickness of the colorant-added adhesive layer, i.e. colored layer, including over values presently claimed and thereby arrive at the claimed invention.

Response to Arguments
The 35 U.S.C. 103 rejections of claims 3-6 are withdrawn since the claims have been cancelled.
Applicant’s arguments filed 27 April 2021 with respect to the rejections of claims 1-2 and 7-11 under 35 U.S.C. 103 as being unpatentable over Tziovaras et al. (US 2003/0178739 A1) in view of Harata et al. (US 6,878,649 B2) and the evidence provided What is Thin Film Deposition By Thermal Evaporation?) have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Deura et al. (JP 2015-011941 A) in view of Tziovaras et al. for claims 1-2 and 7-10, and Fujiwara et al. (JP 2013-159000 A) in view of Fields et al. (US 6,287,672 B1) for claims 1-2, 7, 9, and 11.

Conclusion
The prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure. Brown et al. (US 2011/0310610 A1) discloses a vehicle headlamp with a backlit decorative article having a metallization layer 33 and a trim piece 30 made from a light transmitting plastic body (Abstract, Fig. 3, Fig. 5, [0023]), but does not disclose a colored layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450.  The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A RICE/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787